Exhibit 4.01 CONVERTIBLE PROMISSORY NOTE $1,050,& PAYABLE DOCUMENT B-04282009b THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION. FOR VALUE RECEIVED, on the Effective Date, as defined below on the signature page, Cord Blood America, Inc. as Obligor ("Borrower," or "Obligor"), hereby promises to pay to the Lender ("Lender" or " Holder"), as defined below on the signature page, the Principal Sum, as defined below, along with the Interest Rate, as defined below, according to the terms herein. The "Lender" shall be: JMJ Financial / Its Principal, or Its Assignees The "Principal Sum" shall be: $l,050,000(one million fifty thousand US Dollars): Subject to the following: accrued, unpaid interest shall be added to the Principal Sum. The "Consideration" shall be: $l,000,000(one million dollars) in the form of the Secured & Collateralized Promissory Note Document C-04282009b (including Security & Collateral Agreement). The "Interest Rate" shall be: 10% one-time interest charge on the Principal Sum. No interest or principal payments are required until the Maturity Date, but both principal and interest may be included in conversion prior to maturity date. The "Conversion Price" shall be thefollowing price: As applied to the Conversion Formula set forth in 2.2, 85% (eighty-five percent) of the average of the five (5) lowest trade prices in the 20 trading days previous to the conversion; as applies to Cord Blood America, Inc. voting common stock. The "Maturity Date" is the date upon which the Principal Sum of this Note, as well as any unpaid interest shall be due and payable, and that date shall be: 3 (three) years from the Effective Date, as defined below on the signature page. The "Prepayment Terms" shall be: Prepayment of 90% (ninety percent) is permitted at any time in the form of the following: (1) cash, or (2) other negotiated form of payment mutually agreed to in writing, or (3) by surrender of the Convertible Promissory Note Document C-04282009b. DOCUMENT B-04282009b ARTICLE 1 PAYMENT-RELATED PROVISIONS 1.1 Interest Rate. Subject to the Holder's right to convert, interest payable on this Note will accrue interest at the Interest Rate and shall be applied to the Principal Sum. ARTICLE 2 CONVERSION RIGHTS The Holder will have the right to convert the Principal Sum and accrued interest under this Note into Shares of the Borrower's Common Stock as set forth below. 2.1 Conversion Rights and Cashless Exercise. Subject to the terms set forth in Section 2.7, the Holder will have the right at its election from and after the Effective Date, and then at any time, to convert all or part of the outstanding and unpaid Principal Sum and accrued interest into shares of fully paid and nonassessable shares of common stock of Cord Blood America, Inc. (as such stock exists on the date of issuance of this Note, or any shares of capital stock of Cord Blood America, Inc. into which such stock is hereafter changed or reclassified, the "Common Stock") as per the Conversion Formula set forth in Section 2.2. Any such conversion shall be cashless, and shall not require further payment from Holder. Unless otherwise agreed in writing by both the Borrower and the Holder, at no time will the Holder convert any amount of the Note into common stock that would result in the Holder owning more than 4.99% of the common stock outstanding of Cord Blood America, Inc. Shares from any such conversion will be delivered to Holder within 2 (two) business days of conversion notice delivery (see 3.1) via 10:30am priority overnight delivery service (see Section 2.6). 2.2. Conversion Formula. The number of shares issued through conversion is the conversion amount divided by the conversion price. # Shares Conversion Amount 0Conversion Price 2.3 Conversion Formula and the number and kind of adjustment upon any of the eVents agreed in writing by both the events shall be: The result of by (2) two, such that the mjmber doubled. Adjustments. The Conversion Formula described in Sections 2.2 shares or other securities to be issued upon conversion is subject to as described in 2.3.1 to 2.3.3, or any other event as mutually Holder and Borrower. The adjustment due to any of the described the Conversion Formula described in 2.2 above shall be multiplied of shares calculated in the Conversion Formula would be 2.3.1. Merger, Consolidation or Sale of Assets. If the Borrower at any time consolidates with or merges into, or sells or conveys all or substantially all of its assets to, any other entity, the uppaid Principal Sum of this Note and accrued interest thereon will thereafter be deemed to evidence the right to purchase such number and kind of shares or other securities and property as would have been issuable or distributable, on account of such consolidation, merger, sale or conveyance, upon or with respect to the securities subject to the conversion or purchase right immediately prior to such consolidation, merger, sale or conveyance. The foregoing provision will similarly apply to successive transactions of a similar nature by any such successor or purchaser. Without limiting the generality of the foregoing, the anti-dilution provisions of this Note will apply to such securities of such successor or purchaser after any such consolidation, merger, sale or conveyance. DOCUMENT B-04282009b 2 2.3.2. Reclassification. If the Borrower at any time, by reclassification or otherwise, changes the Common Stock into the same or a different number of securities of any class or classes, the unpaid Principal Sum of this Note and accrued interest thereon will thereafter be deemed to evidence the right to purchase such number and kind of securities as would have been issuable as the result of such change with respect to the Common Stock immediately prior to such reclassification or other change. 2.3.3. Stock Splits, Stock Dividends, and Combinations. If the shares of Common Stock are subdivided or combined into a greater or smaller number of shares of Common Stock, or if a stock dividend is paid on the Common Stock. 2.4. This section 2.4 intentionally left blank. 2.5 Reservation of Shares. As of the issuance date of this Note and for the remaining period during which the conversion right exists, the Borrower will reserve from its authorized and unissued Common Stock a sufficient number of shares to provide for the issuance of Common Stock upon the full conversion of this Note. The Borrower represents that upon issuance, such shares will be duly and validly issued, fully paid and non-assessable. The Borrower agrees that its issuance of this Note constitutes full authority to its officers, agents and transfer agents who are charged with the duty of executing and issuing stock certificates to execute and issue the necessary certificates for shares of Common Stock upon the conversion of this Note. 2.6. Delivery of Conversion Shares. Shares from any such conversion will be delivered to Holder within 2 (two) business days of conversion notice delivery (see 3.1) via 10:30am priority overnight delivery service (see "Share Delivery" attachment). If those shares are not delivered in accordance with this timeframe stated in this Section 2.6, at any time for any reason prior to offering those shares for sale in a private transaction or in the public market through its broker, Holder may rescind that particular conversion to have the conversion amount returned to the note balance with the conversion shares returned to the Borrower. Borrower has agreed to deliver shares to Holder within 2 (two) business days of conversion notice delivery by "DWAC/FAST" electronic transfer. The Company will make its best efforts to deliver shares to Holder same day / next day. 2.7.Discharge ByPayment. Conversions under this Convertible Promissory Note Document B-04282009b are available only after the Conversion Amount described herein is discharged by payment of eqiial or greater value from the Secured & Collateralized Promissory Note Document C-04282009d by either, at the Holder's choice, cash payment, or surrender of security/collateral, or other r.egotiated form of payment mutually agreed to in writing. Any amounts paid towards the Secured & Collateralized Promissory Note Document C-04282009a are payable on demand at any time for any reason. 3 ARTICLE 3 MISCELLANEOUS 3.1.Notices. Any notice required or permitted hereunder must be in writing and either personally served, sent by facsimile or email transmission, or sent by overnight courier. Notices will be deemed effectively delivered at the time of transmission if by facsimile or email, and if by overnight courier the business day after such notice is deposited with the courier service for delivery. 3.2.Amendment Provision. The term "Note" and all reference thereto, as used throughout this instrument, means this instrument as originally executed, or if later amended or supplemented, then as so amended or supplemented. 3.3.Assignability. This Note will be binding upon the Borrower and its successors and permitted assigns, and will inure to the benefit of the Holder and its successors and permitted assigns, and may be assigned by the Holder. 3.4.Governing Law. This Note will be governed by, and construed and enforced in accordance, with the laws of the State of Florida, without regard to the conflict of laws principles thereof. Any action brought by either party against the other concerning the transactions contemplated by this Agreement shall be brought only in the state courts of Florida or at the Holder's election, in the federal courts located in (a) Miami-Dade County or (b) Sarasota County, in the State of Florida. Both parties and the individuals signing this Agreement agree to submit to the jurisdiction of such courts. 3.5.Maximum Payments. Nothing contained herein may be deemed to establish or require the payment of a rate of interest or other charges in excess of the maximum permitted by applicable law. In the event that the rate of interest required to be paid or other charges hereunder exceed the maximum permitted by such law, any payments in excess of such maximum will be credited against amounts owed by the Borrower to the Holder and thus refunded to the Borrower. 3.6.Attorney Fees. In the event any attorney is employed by either party to this Note with regard to any legal or equitable action, arbitration or other proceeding brought by such party for the enforcement of this Note or because of an alleged dispute, breach, default or misrepresentation in connection with any of the provisions of this Note, the prevailing party in such proceeding will be entitled to recover from the other party reasonable attorneys' fees and other costs and expenses incurred, in addition to any other relief to which the prevailing party may be entitled. 3.7.No Public Announcement. Except as required by securities law, no public announcement may be made regarding this Note, payments, or conversions without written permission by both Borrower and Holder. 3.8. Opinion of Counsel related to this Note, Holder Holder also has the right to have. In the event that an opinion of counsel is needed for any matter has the right to have any such opinion provided by its counsel, any such opinion provided by Borrower's counsel. 3.9. Effective Date. This Note will become effective only upon occurrence of the three following events: the Effective Date has been reached, execution by both parties, and delivery of valid payment by the Lendejr in the form of the Secured & Collateralized Promissory Note Document C-04282009b (including Security & Collateral Agreement) DOCUMENT B-04282009b 4 3.10. Director's Resolution. Once effective, Borrower will execute and deliver to Holder a copy of a Board of Director's resolution resolving that this note is validly issued, paid, and effective. 5 SAMPLE NOTICE OF CONVERSION (To be executed by the Holder in order to convert the Note) The undersigned hereby elects to convert a portion of the Note issued by Cord Blood America, Inc. into Shares of Common Stock of Cord Blood America, Inc. according to the conditions set forth in such Note, as of the date written below. Date of Conversion: Conversion Amount: ConversionPrice: Shares To Be Delivered: Signature: Print Name: Address: Shares must be delivered to Holder within 2 ( two ) business days of conversion notice via 10:30am priority overnight delivery service in accordance with Section 2.6. DOCUMENT B-04282009b 6 SHARE DELIVERY ATTACHMENT EXAMPLE 2.6. Delivery of Conversion Shares. Shares from any such conversion will be delivered to Holder within 2 (two) business days of conversion notice delivery (see 3.1) via 10:30am priority overnight delivery service. If those shares are not delivered in accordance with this timeframe stated in this Section 2.6, at any time for any reason prior to offering those shares for sale in a private transaction or in the public market through its broker, Holder may rescind that particular conversion to have the conversion amount returned to the note balance with the conversion shares returned to the Borrower. Example: Holder delivers conversion notice to Borrower at 4:45pm eastern time on Monday January 1st. Borrower's transfer agent must send shares to Holder via 10:30am overnight delivery no later than Tuesday January 2nd. Holder must have received the shares or received delivery attempt no later than 10:30am eastern time on Wednesday January 3rd DOCUMENT B-04282009b 7
